AO 245B (Rev. 05/1 512018) Judgment in a Criminal Petty Case (Moditied) Page l of l

UNITED STATES DISTRICT COURT
soU'rHERN Drsrchr oF cALIFoRNlA

United States of Amen`ca JUDGMENT IN A CRIMINAL CASE
V_ (For Offenses Committed On or After November 1, 1987)
FEDERAL DEFENDERS

 

Defendam ’s A tierney

REGISTRATION NO. 82721298
THE DEFENDANT:
pleaded guilty to count(s) 1 of the Superseding lnformation

 

E Was found guilty to count(s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

Title & Section Nature of Offense Count Numbergs)
811325 IMPROPER ENTRY BY AN ALlEN (Misderneanor) l

[l The defendant has been found not guilty on count(s)

 

Count(s) UNDERLYING INFORMATION dismissed on the motion of the United States.

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

60 DAYS
lX| Assessrnent: 310 WAIVED
Fine: WAIVED
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal

IT IS ORDERED that the defendant shall notify the United States Attomey for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fullypaid. lf ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances

_____m__“__“ _ 3/14/2019

 

 

[____,______.F“..§m E D Date M£lposition of S€DtCHC€

 

 

 

 

l MAR l L2019 " `
h _. _ HooRABLEKAREN s_CRAWFoRD
cLEF<t‘\ \,- br [)l;~TRlC.T COURT

§$ure.sa\ sistch er csri[r)=€[awm UNITED STATES MAGISTRATE _'[UDGE
lcmr

 

 

 

 

 

